DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Restriction/Election
2.    Applicant has elected group I, claims 1-4 and 14-17.

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.      Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandoval, US 2019/0098067.   

       Regarding claim 1, Sandoval teaches of a data processing method, wherein the method comprises: obtaining, by a server, first network key performance indicator (KPI) data and performance data of a first set-top box (STB), wherein the first network KPI data is network KPI data of a first video service stream, and the first STB is an STB that receives the first video service stream (See Fig.4, [0021], [0032]-[0035], [0038]-[0041], [0045], [0048], [0054]-[0056], [0062], [0068], [0088]-[0091], and [0104]-[0105] which discloses of a server for receiving/storing qos/qoe data having performance data of the network such as latency, error rates, etc. for the transmission and delivery of video content and of qos/qoe data such as jitter, video characteristics, and operational characteristics of the device of the stb that receives the video stream for display); and
        calculating, by the server, first video quality of experience (QoE) of the first video service stream based on an associated model, the first network KPI data, and the performance data of the first STB, wherein the associated model is a model obtained through training based on historical data, and the associated model is used by the server to calculate video QoE based on network KPI data and performance data of an STB (See Fig.4, [0021], [0032]-[0035], [0038]-[0041], [0045], [0048], [0054]-[0056], [0062], [0068], [0088]-[0091], and [0104]-[0105] which discloses of the predictive modeling which calculates the qoe/qos of the video such that the qoe/qos meets a certain level/threshold based on the model which is trained and updated based on historical data of the performance data of the network and the stb/device).
       Regarding claim 2, Sandoval teaches the method according to claim 1, wherein before the calculating, by the server, first video QoE of the first video service stream based on an associated model, the first network KPI data, and the performance data of the first STB, the method further comprises: 
       obtaining, by the server, historical network KPI data, historical performance data, and historical video QoE, wherein the historical network KPI data comprises network KPI data of a plurality of video service streams, the historical performance data comprises performance data of STBs that receive the plurality of video service streams, and the historical video QoE comprises video QoE of the plurality of video service streams (See [0021], [0032]-[0035], [0038]-[0041], [0045], [0048], [0051], [0054]-[0056], [0060], [0062], [0068], [0088]-[0091], and [0104]-[0105] which discloses of the server obtaining the historical data of the network performance data, set top box historical data regarding qos/qoe and operational characteristics, and of video quality/characteristics for multiple client premises that receive the video streams); and
        establishing, by the server, the associated model based on the historical network KPI data, the historical performance data, and the historical video QoE (See Fig.4; [0084]-[0091] which discloses of the server/device implementing the model based on the historical data for the network, video characteristics/quality, and device qos/qoe operational characteristics).
       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

      Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.

Claim Rejections - 35 USC § 103
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval, US 2019/0098067 in view of Zhan et al., US 10,735,815, and in further view of Horton et al., US 10,602,383.

       Regarding claim 3, Sandoval teaches the method according to claim 2, wherein the historical performance data comprises buffer of the STBs that receive the plurality of video service streams (See [0104]-[0109]), and the historical network KPI data comprises video packet loss rates PLRs of the plurality of video service streams (See [0034]-[0035] and [0048]-[0049]), and video bit rates of the plurality of video service streams (See [0004], [0033], [0035], [0051], [0054], and [0108]).
       Sandoval is silent with respect to the historical performance data including initial buffer size.
       However, in the same field of endeavor, Zhan teaches of the historical performance data including initial buffer size (See col.3 lines 33-60; col.13 lines 48 to col.14 line 5; col.17 line 5-42; col.19 lines 1-28).
       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Sandoval to have incorporated the teachings of Zhan for the mere benefit of being able to better characterize different parameters to enhance quality and user experience.

       The combination of Sandoval and Zhan is silent with respect to round trip times RTTs of the plurality of video service streams. However, in the same field of endeavor, Horton teaches of round trip times RTTs of the plurality of video service streams (See col.1 lines 20-40; col.6 lines 27 to col.7 line 18; col.15 lines 45-67; and col.17 lines 40-50).

       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Sandoval and Zhan to have incorporated the teachings of Horton for the mere benefit of being able to better characterize different parameters to enhance quality.

       Regarding claim 4, Sandoval teaches the method according to claim 1, wherein the performance data of the first STB comprises an initial buffer of the first STB (See [0104]-[0109]), and the first network KPI data comprises a video packet loss rate PLR of the first video service stream (See [0034]-[0035] and [0048]-[0049]), and a video bit rate of the first video service (See [0004], [0033], [0035], [0051], [0054], and [0108]).
              Sandoval is silent with respect to the historical performance data including initial buffer size.
       However, in the same field of endeavor, Zhan teaches of the historical performance data including initial buffer size (See col.3 lines 33-60; col.13 lines 48 to col.14 line 5; col.17 line 5-42; col.19 lines 1-28).
       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Sandoval to have incorporated the teachings of Zhan for the mere benefit of being able to better characterize different parameters to enhance quality and user experience.

       The combination of Sandoval and Zhan is silent with respect to round trip times RTTs of the plurality of video service streams. However, in the same field of endeavor, Horton teaches of round trip times RTTs of the plurality of video service streams (See col.1 lines 20-40; col.6 lines 27 to col.7 line 18; col.15 lines 45-67; and col.17 lines 40-50).

       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Sandoval and Zhan to have incorporated the teachings of Horton for the mere benefit of being able to better characterize different parameters to enhance quality.

     Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

     Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

				Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov